 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    JARROD GORDON,                                        Case No. 1:18-cv-01553 EPG (PC)

10                         Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
11           v.                                             TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE WITHIN 45 DAYS
12    L. FISHER, et al.,
13                         Defendants.
14

15          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

16   ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

17   forma pauperis pursuant to 28 U.S.C. ' 1915.

18          Accordingly, IT IS HEREBY ORDERED that:

19          Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.
     IT IS SO ORDERED.
24

25      Dated:     November 14, 2018                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
